PER CURIAM.
We affirm appellant’s conviction and sentence for burglary of a dwelling with a battery except for the order of probation. Ap-pellee concedes, and we agree, that the written order of probation must conform to the trial court’s oral pronouncement. See McBride v. State, 617 So.2d 405 (Fla. 4th DCA 1998).
At trial, the trial court agreed to enter a civil final judgment in the amount of $400 for public defender’s fees rather than as a condition of probation. The written order of probation, however, includes such assessment as a condition of probation to be paid within the first year of supervision.
Accordingly, we remand only for the limited purpose of allowing the trial court to correct the written order of probation to reflect its earlier oral pronouncement. Since this remand is for the purpose correcting a clerical or scrivener’s error, appellant’s presence is not required.
AFFIRMED IN PART; REMANDED WITH DIRECTIONS.
WARNER, SHAHOOD and GROSS, JJ., concur.